ANSTEAD, Judge,
concurring specially.
I concur because the record contains substantial evidence supporting the trial court’s findings of:
(a) an intent to dedicate to the public for use as roadways, ditches, right-of-ways and the like, the thirty-foot-wide undesignated “spaces” lying between the several tiers of numbered tracts of land when the then owner of the land, the Trustees of the Internal Improvement Fund of the State of Florida, approved the survey as official, had it recorded and offered the numbered tracts of land for sale to the public by reference to the plat.
(b) an acceptance of that dedication both by public use of a portion of the dedicated spaces and by formal acceptance by Bro-ward County Ordinance adopted in 1967.